DETAILED ACTION
The following Office action concerns patent application number 16/597,995.   
The applicant’s amendment filed February 17, 2021 has been entered.
The terminal disclaimer filed January 29, 2021 has been approved.
Reasons for Allowance
Claims 1, 3, 10-14, 16 and 18 are allowable over the closest prior art of Wei et al in view of Thollon et al.  The references do not teach or suggest an α-oxy carboxylate that is derived from 2-hydroxybutyric acid, 2-hydroxyisobutyric acid or 2-hydroxy-2-methylbutyric acid.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 19, 2021